Citation Nr: 0931959	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-40 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The appellant's posttraumatic stress disorder (PTSD) is 
manifested by the following symptomatology:  alert; oriented 
to time, place, and person; an appropriate appearance, but 
appeared older than his stated age; polite; good hygiene; 
good eye contact; very calm, even-tempered manner; responded 
to questions with humor and gentle joking; used mild laughter 
to possibly defend against expressing difficult feelings; 
appropriate impulse control; an adequate historian; an 
intellectual level that appears to be in the average range 
given his education level and use of vocabulary; cooperative; 
slow speech of normal volume and rhythm; a well-modulate 
voice tone; verbal functioning that was devoid of any 
incoherence or irrelevance; no psychotic symptoms; normal 
psychomotor activity; no suicidal or homicidal ideations; 
slightly circumstantial, but not tangential flow of thought 
that is roughly within normal limits; rational and logical 
thought content; sequential and goal-direct thought process; 
intact judgment and insight; no hallucinations or delusions; 
preserved remote memory; a flat to slightly anxious affect; 
depressed mood; nightmares; intrusive thoughts; difficulty 
sleeping, but no global insomnia; a dislike of crowds; an 
excessive startle response; panic, with an unstated 
frequency; short-term memory difficulties; intense 
psychological and physiological responses to internal and 
external stressor-related stimuli; avoidance behaviors; 
markedly diminished interest or participation in significant 
activities; feelings of detachment or estrangement; 
irritability; angry outbursts; concentration difficulties; 
hypervigilance; and anxious, but no acute anxiety.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the appellant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the appellant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the appellant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

With respect to the appellant's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the appellant, dated in July 2004 and October 
2008, satisfied the duty to notify provisions relating to the 
appellant's claim at issue herein.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.

Additionally, the RO's July 2004 and October 2008 letters to 
the appellant notified him that he must submit, or request 
that VA obtain, evidence of the worsening of his disability 
and the different types of evidence available to substantiate 
his claims for higher ratings.  Prior to the final re-
adjudication of the appellant's claims, the October 2008 
letter informed him of the specific requirements to obtain a 
higher rating under the applicable diagnostic codes and 
notified him of the need to submit evidence of how such 
worsening effected his employment.  Vazquez-Flores, 22 Vet. 
App. at 43; Prickett, 20 Vet. App. at 376.  


Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, this failure has been 
overcome for the reasons discussed below.  In this case, the 
appellant was provided with the requirements of the specific 
statutes used in evaluating his condition in the November 
2005 Statement of the Case and October 2008 development 
letter.  Moreover, the appellant's statements demonstrated 
his having actual knowledge and understanding that he needed 
to submit evidence of how his disabilities effected his 
employment.  Specifically, during the January 2003 VA 
examination, he described how the worsening of his condition 
limited his ability to work and how his condition had 
worsened.  Based on the above, any notice deficiencies do not 
affect the essential fairness of the adjudication.  For these 
reasons, the Board finds that the content requirements of the 
notice VA is to provide have been met and no further 
development is required regarding the duty to notify.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, VA medical treatment records, 
Social Security disability records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, pursuant to the claim herein, the 
appellant has undergone a VA examination in order to 
ascertain the severity of his service-connected PTSD.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.  Moreover, staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In July 2004, the appellant submitted a claim of entitlement 
to an evaluation in excess of 30 percent for his service-
connected PTSD.  This claim was denied in September 2004, 
after which the appellant perfected an appeal.  38 C.F.R. 
§ 20.302 (2008).  The Board remanded this issue for further 
development in October 2008.  After said development was 
accomplished, the RO maintained the 30 percent evaluation 
assigned to appellant's PTSD in the July 2009 Supplemental 
Statement of the Case.  The claim has been remitted to the 
Board for further appellate review.


Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when the evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.


In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Id.  A GAF score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

Historically, the appellant served on active duty service 
from July 1965 to December 1968.  According to his Form DD 
214, the appellant was awarded the National Defense Service 
Medal and the Vietnam Service Medal with one star.  The 
appellant was also awarded the Purple Heart and a Navy 
Commendation Medal.

In June 2001, the appellant severely injured his left arm in 
a motor vehicle accident in the course of his employment.  
Prior to the June 2001 accident, the appellant had worked for 
11 years as a trucker driver for the U.S. Postal Service.  
After the accident, the appellant was on a leave of absence 
while he recovered.  In June 2002, pursuant to a Workers' 
Compensation claim stemming from the June 2001 accident, the 
appellant underwent a psychiatric evaluation.  The appellant 
reported a history of irritability, decreased sleep, 
decreased energy, and a "bad appetite" with stable weight.  
The appellant also reported polysubstance abuse since the age 
of 17, including alcohol, marijuana, cocaine, heroin, and 
speed.   The appellant denied a history of anxiety spells, 
crying spells, or violence.  The appellant stated that he had 
been married once, in 1965, but that he and his spouse 
divorced 3 years later; the union produced no children.  At 
the time of this evaluation, the appellant mentioned that he 
had two friends and that he "got along fair with them."  
After reviewing the appellant's relevant medical history, 
including his reported stressors, the examiner administered a 
mental status examination.  This examination revealed the 
following symptomatology:  alert; cooperative; normal 
psychomotor activity; fairly good eye contact; slightly 
circumstantial, but not tangential flow of thought that is 
roughly within normal limits; slightly anxious and decreased 
mood; slightly anxious affect; no suicidal or homicidal 
ideations; no psychotic symptoms; oriented; an intellectual 
level that appeared to be in the average range given his 
education level and use of vocabulary; and at least fair, if 
not fair to good insight and judgment.  The diagnosis was 
PTSD, with a GAF score of 54.  The examiner also noted the 
appellant's highest GAF score in the year prior to this 
examination was 58.

In January 2003, the appellant underwent a VA examination to 
ascertain the presence of PTSD and to what extent the 
appellant's PTSD was due to his active duty service versus 
the June 2001 motor vehicle accident.  The appellant's 
reported social, military, and occupational histories echoed 
those of the June 2002 psychiatric evaluation.  The appellant 
also reported that upon being discharged from active duty 
service and returning home, he felt "ashamed and isolated 
from others," he said he "did [not] fit in," and engaged 
in significant substance abuse with "biker guys."  After 8 
or 9 years of this behavior, the appellant was introduced to 
truck driving, which allowed the appellant to "adopt a more 
conventional lifestyle and greatly reduced the amount and 
frequency of substance abuse."  During this 8 or 9 year 
period, the appellant reported working various jobs, 
including working at a restaurant and a steel plant.  In June 
1991, the appellant began working for the U.S. Postal 
Service.  As noted above, the appellant was involved in a 
serious motor vehicle accident in June 2001.  After returning 
to work with the U.S. Postal Service after the accident, the 
appellant reported being restricted to light duty, which he 
characterized as "insignificant" and "demeaning," and felt 
disrespected by his co-workers.  In the 6 to 8 months leading 
up to this examination, the appellant stated that he 
experienced unhappiness; anhedonia; apathy; headaches; 
stomachaches; back and neck pain; poor appetite; no suicidal 
ideations; no crying episodes; some memory difficulties that 
did not impair day-to-day functioning; and sleep 
difficulties.  Specifically, the appellant reported only 
being able to achieve 4 or 5 hours of sleep per night, which 
was disturbed by nightmares.  The appellant further reported 
feelings of being unsafe, an excessive startle response, and 
engaging in frequent and repeated checks of his house at 
night to ensure his security.  When visiting his mother in a 
rural environment, however, the appellant reported feeling 
relaxed and at ease with the people in the community.  The 
appellant complained of frequent panic attacks, wherein he 
felt tightness in his chest, had difficulty breathing, 
perspired, and felt a strong sensation of heat.  The 
appellant said he was able to watch war-related movies 
without excessive duress and enjoyed hunting.  A mental 
status examination revealed the following symptomatology:  an 
appropriate appearance; polite; open to speaking with the 
examiner; good hygiene; good eye contact; very calm, even-
tempered manner; responded to questions with humor and gentle 
joking; used mild laughter to possibly defend against 
expressing difficult feelings; no homicidal or suicidal 
ideations; not psychotic; an adequate historian; competent; 
oriented to time, place, and person; able to manage his own 
financial resources; verbal functioning that was devoid of 
any incoherence or irrelevance; and intelligence functioning 
in the average range.  Ultimately, the diagnoses were PTSD 
and a mood disorder.  As found by the examiner, the 
appellant's GAF score, inclusive of the mood disorder, was 
51; with respect to only his PTSD, his GAF score was 60.

In August 2004, the appellant underwent a second VA 
examination.  Since the January 2003 VA examination, the 
appellant asserted that his PTSD symptoms had increased in 
severity.  He reported nightmares; intrusive thoughts; 
difficulty sleeping more than 1 or 2 hours at a time; a 
dislike of crowds; keeping a loaded gun by his bed; checking 
his house to make sure it is secure at night; easily-elicited 
anger; panic; recurrent physical pain in his arm, legs, back, 
head, and stomach; an excessive startle response; and being 
overly alert.  The appellant scored a 134 on the Mississippi 
scale, indicating the presence of PTSD.  Moreover, the 
appellant scored a 39 on the Beck Depression Inventory, 
placing him the severe range of depression.  A mental status 
examination revealed that the appellant was appropriately 
groomed; cooperative; appeared older than his stated age; had 
a flat affect; slow speech of normal volume and rhythm; a 
well-modulate voice tone; appropriate impulse control; direct 
eye contact; alert and oriented; depressed mood; no 
distortions of perception; rational and logical thought 
content; sequential and goal-direct thought process; no 
psychotic symptoms; short-term memory loss not significant 
for someone his stated age, which may also be due to his 
medications; intact judgment and insight; and of average 
intelligence.  The diagnoses were PTSD and depressive 
disorder.  The examiner found that the appellant's GAF score 
for PTSD alone was 50.

In April 2004, the appellant reported recurrent and intrusive 
distressing recollections; nightmares; intense psychological 
and physiological responses to internal and external war-
related stimuli; avoidance behaviors; markedly diminished 
interest or participation in significant activities; feelings 
of detachment or estrangement; difficulty falling/staying 
asleep; irritability; angry outbursts; concentration 
difficulties; hypervigilance; and exaggerative startle 
response.  The appellant was observed to be cooperative; 
alert; not distressed; anxious, but no acute anxiety; mildly 
depressed; not suicidal or homicidal; no global insomnia; no 
ruminations; no hallucinations or delusions; oriented; 
preserved remote memory, but not preserved recent memory; 
poor concentration; good insight and judgment.  The diagnosis 
was PTSD with a GAF score of 50.

In March 2007, the appellant reported loss of interest in 
activities such as fishing and hunting.  The appellant also 
reported more concentration difficulties and feeling isolated 
and "more down."

In January 2008, the appellant reported a good appetite; 
difficulty sleeping, but deemed "fair"; nightmares; and 
flashbacks.  A mental status examination demonstrated the 
following symptomatology:  normal mood and affect; no 
delusions or hallucinations; no suicidal or aggressive 
ideations; alert; oriented; and good concentration.  The 
diagnosis was PTSD with a GAF score of 50.

In July 2008, the appellant reported hypervigilance; 
intrusive thoughts; flashbacks; no nightmares; no suicidal or 
homicidal ideations; feelings of being "down"; good 
concentration with the television, otherwise there are 
difficulties; and poor memories at times.  A mental status 
examination mirrored the findings from January 2008, as did 
the diagnosis and GAF score.

Since the initial grant of service connection, the 
appellant's GAF scores have steadily migrated from 58 to 50.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The appellant's PTSD is marked by the following 
symptomatology:  alert; oriented to time, place, and person; 
an appropriate appearance, but appeared older than his stated 
age; polite; good hygiene; good eye contact; very calm, even-
tempered manner; responded to questions with humor and gentle 
joking; used mild laughter to possibly defend against 
expressing difficult feelings; appropriate impulse control; 
an adequate historian; an intellectual level that appears to 
be in the average range given his education level and use of 
vocabulary; cooperative; slow speech of normal volume and 
rhythm; a well-modulate voice tone; verbal functioning that 
was devoid of any incoherence or irrelevance; no psychotic 
symptoms; normal psychomotor activity; no suicidal or 
homicidal ideations; slightly circumstantial, but not 
tangential flow of thought that is roughly within normal 
limits; rational and logical thought content; sequential and 
goal-direct thought process; intact judgment and insight; no 
hallucinations or delusions; preserved remote memory; a flat 
to slightly anxious affect; slightly anxious, decreased, and 
depressed mood; nightmares; intrusive thoughts; difficulty 
sleeping, but no global insomnia; a dislike of crowds; an 
excessive startle response; panic, with an unstated 
frequency; short-term memory difficulties; intense 
psychological and physiological responses to internal and 
external stressor-related stimuli; avoidance behaviors; 
markedly diminished interest or participation in significant 
activities; feelings of detachment or estrangement; 
irritability; angry outbursts; concentration difficulties; 
hypervigilance; and anxious, but no acute anxiety.

The appellant's PTSD is not productive of symptoms such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; or impaired abstract thinking.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  However, the appellant's PTSD is 
productive of symptoms such as a flattened affect; impairment 
of short-term memory; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  Id.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Based 
on the evidence of record, including consideration of the GAF 
scores, subjective and objective symptomatology, and in 
accordance with all applicable legal criteria, the Board 
finds that the appellant's PTSD more nearly approximates a 50 
percent evaluation throughout the pendency of this appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411; Hart, 21 Vet. App. at 510; Carpenter, 8 Vet. App. at 
242.  

The evidence of record does not demonstrate that the 
appellant's PTSD was marked by symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic; impaired impulse control; 
spatial disorientation, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time and place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  As such, the Board finds that 
the evidence of record does not support an evaluation in 
excess of 50 percent for the appellant's service-connection 
PTSD at any time during the pendency of this appeal.  Hart, 
21 Vet. App. at 510.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).


The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 50 
percent rating for PTSD inadequate.  The appellant's PTSD is 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As noted above, the appellant submitted evidence 
demonstrating that his most recent GAF assessments resulted 
in scores of 50.  However, "[a]lthough certain symptoms must 
be present in order to establish the diagnosis of PTSD . . . 
it is not the symptoms, but their effects, that determine the 
level of impairment."  See Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 
(1996) (holding that § 4.130 "'is a reasonable and 
permissible construction of 38 U.S.C. § 1155'").

As demonstrated by the evidence of record, the appellant's 
PTSD is marked by alert; oriented to time, place, and person; 
an appropriate appearance, but appeared older than his stated 
age; polite; good hygiene; good eye contact; very calm, even-
tempered manner; responded to questions with humor and gentle 
joking; used mild laughter to possibly defend against 
expressing difficult feelings; appropriate impulse control; 
an adequate historian; an intellectual level that appears to 
be in the average range given his education level and use of 
vocabulary; cooperative; slow speech of normal volume and 
rhythm; a well-modulate voice tone; verbal functioning that 
was devoid of any incoherence or irrelevance; no psychotic 
symptoms; normal psychomotor activity; no suicidal or 
homicidal ideations; slightly circumstantial, but not 
tangential flow of thought that is roughly within normal 
limits; rational and logical thought content; sequential and 
goal-direct thought process; intact judgment and insight ; no 
hallucinations or delusions; preserved remote memory; a flat 
to slightly anxious affect; slightly anxious, decreased, and 
depressed mood; nightmares; intrusive thoughts; difficulty 
sleeping, but no global insomnia; a dislike of crowds; 
easily-elicited anger; an excessive startle response; panic 
at an unstated frequency; short-term memory difficulties; 
intense psychological and physiological responses to internal 
and external stressor-related stimuli; avoidance behaviors; 
markedly diminished interest or participation in significant 
activities; feelings of detachment or estrangement; 
irritability; angry outbursts; concentration difficulties; 
hypervigilance; and anxious, but no acute anxiety.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's experiences are congruent with the disability 
picture represented by a 50 percent disability rating for 
PTSD.  A rating in excess of 50 percent is provided for 
certain manifestations of PTSD, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  The criteria for a 50 percent rating reasonably 
describe the appellant's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 30 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An evaluation of 50 percent, but not more, for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


